DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Response to Amendment
2.	Applicant’s claim amendments filed on 4/18/2022, has been entered and carefully considered. Claims 1, 6, 11 and 15 are amended, claims 2, 7, and 12 are canceled and claims 16-19 are added. Claims 1, 3-6, 8-11, and 13-19 are pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 4/18/2022, pages 6-7, with respect to the amended independent claim 1 that none of the cited references discloses or suggest the amended limitation, “determines a degree of correlation between the received signal and a predetermined signal pattern”, the argument have been fully considered but are moot in view of a new ground of rejection based on Wu et al., (US 2015/0179044).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (US 2015/0179044), hereinafter Wu. in view of Brosh Amnon (US 2883522) hereinafter Amnon.
Regarding Claim 1, Wu teaches A relay node comprising: a transmission and reception unit that receives a signal from a first node, and transmits the signal to a second node, the second node being different from the first node ([Para. 0022] each of the relay nodes 14 is equipped with a radio transceiver for communications with the sensor nodes 12, and send the data to a base station), a received signal evaluation unit that: measures a received signal strength of the received signal when the signal is received by the transmission and reception unit ([Para. 0025] The relay node periodically evaluates the Received Signal Strength Indicator (RSSI) values of the incoming data packets from the sensor node); and determines a degree of correlation between the received signal and a predetermined signal pattern 
The examiner has given the claims “their broadest reasonable interpretation consistent with the specification”. MPEP § 2111. Based on the applicant’s specification [0027], the examiner interprets “determines a degree of correlation between the received signal and a predetermined signal pattern” as the result of correlation between the received signal strength and the distance from the received signal. 
([Para. 0025] The relay node determines the relationship between RSSI value and the distance between the sensor node and the relay node based on a threshold. For example, the relay node realizes that the RSSI values decrease or exceed to a threshold that determines the distance between the sensor node and the relay node (correlation between the received signal and the predetermined distance).
Wu does not disclose a signal relay control unit that determines a signal relay delay time until the received signal is transmitted in accordance with i) the received signal strength and ii) the determined degree of correlation.
Amnon teaches a signal relay control unit that determines a signal relay delay time until the received signal is transmitted in accordance with i) the received signal strength and ii) the determined degree of correlation ([Col. 7, Ln. 51-56; Col. 9, Ln. 33-38] Fig. 3 shows the time delay circuit of relay control unit, where the length of time or delay depends largely upon the input signal. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, signal relay delay time is accordance with the received signal strength and time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker (i.e., degree of correlation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 
Regarding Claim 16, Wu does not disclose wherein the signal relay control unit makes the signal relay delay time shorter as the received signal strength is weaker.
Amnon teaches wherein the signal relay control unit makes the signal relay delay time shorter as the received signal strength is weaker. ([Col. 7, Ln. 51-56; Col. 9, Ln. 33-38] Fig. 3 shows the time delay circuit of relay control unit, where the length of time or delay depends largely upon the input signal. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.”
 Therefore, signal relay delay time is accordance with the received signal strength and time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Amnon as applied to claim 1 above and further in view of Bartier et al., (AU 2009202590B2) hereinafter Bartier.
Regarding Claim 3, The combination of Wu and Amnon does not disclose wherein the received signal evaluation unit measures the received signal strength when the transmission and reception unit notifies that the signal has been received.
 Bartier teaches wherein the received signal evaluation unit measures the received signal strength when the transmission and reception unit notifies that the signal has been received ([Para. 00255, 0296] The physical layer is in charge of sending and receiving radio packets on the medium. When the physical received a packet, during the message reception when the physical layer detects the Start Frame (i.e., the transmission and reception unit notifies that the signal has been received) and the physical layer measuring the input power strength (RSSI). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Bartier to implement relay communication according to the signal strength to improve the interference immunity and time stability of the nodes. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Amnon as applied to claim 1 above and further in view of in view of Haruhiko Toyama (US 2016/0112449) hereinafter Toyama.
Regarding Claim 4, the combination of Wu and Amnon does not disclose comprising a random number generation unit, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit.
Toyama teaches comprising a random number generation unit, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit ([Para. 0022-0023, 0028] Fig. 3 shows the relay 102 includes a random-number generator 107. The transmission delay time is based on a generated random number generated by the random-number generator 107 into a transmission delay time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon as applied to claim 1 above, and further in view of Jonsson et al., (US 2020/0228260) hereinafter Jonsson.
Regarding Claim 5, the combination of Wu and Amnon does not disclose wherein the signal is discarded if a same signal as the signal has been received from another node before the relay node receives the signal.
Jonsson teaches wherein the signal is discarded if a same signal as the signal has been received from another node before the relay node receives the signal. ([0014, 0017, 0038, 0043, 0107] describes wireless devices such as base stations, UEs as relay stations [0051-0052] that discard the redundant message receive from other node before it is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Jonsson to implement relay communication to discard the redundant message to improve the buffer handling.


8.	Claims 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon and further in view of Wei et al., (US 2020/0404723) hereinafter Wei.
Regarding Claim 6, Wu teaches A signal relay method in a relay node, the signal relay method comprising: 
receiving a signal; measuring a received signal strength when the signal is received ([Para. 0025] The relay node receives an incoming data packet and evaluates the Received Signal Strength Indicator (RSSI) values of the incoming data packets),
determining a degree of correlation between the received signal and a predetermined signal pattern (i.e., distance) ([Para. 0025] The relay node determines the relationship between RSSI value and the distance between the sensor node and the relay node based on a threshold. For example, the relay node realizes that the RSSI values decrease or exceed to a threshold that determines the distance between the sensor node and the relay node (correlation between the received signal and the predetermined distance).
Wu does not disclose determining a signal relay delay time in accordance with the received signal strength and the determined degree of correlation; and transmitting the signal to another node after the signal relay delay time has elapsed after the signal is received.
Amnon teaches determining a signal relay delay time in accordance with the received signal strength and the determined degree of correlation ([Col. 7, Ln. 51-56; Col. 9, Ln. 33-38] Fig. 3 shows the time delay circuit of relay control unit, where the length of time or delay depends largely upon the input signal. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, signal relay delay time is accordance with the received signal strength and time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker (i.e., degree of correlation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 
The combination of Wu and Amnon does not disclose transmitting the signal to another node after the signal relay delay time has elapsed after the signal is received. 
Wei teaches transmitting the signal to another node after the signal relay delay time has elapsed after the signal is received ([Para. 0049] Fig. 5, The relay device 305 receives down-link data from eNB 301 and determines whether it should transmit the data from the data buffer 430 to the remote UE 311, according to predetermined conditions including a whether a time has elapsed since data has been received within the data buffer. The relay waiting for this predetermined time and transmit downlink data to the UE 311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Wei to implement relay to improve the ratio of successful transmissions between a terminal and a base station.  
Regarding Claim 8, the combination of Wu, Amnon and Wei, specifically, Wu teaches wherein the received signal strength is obtained by measuring the signal when the relay node receives the signal. ([Para. 0025] The relay node receives an incoming data packet and evaluates the Received Signal Strength Indicator (RSSI) values of the incoming data packets).
Regarding Claim 18, Wu does not disclose wherein the determining includes making the signal relay delay time shorter as the received signal strength is weaker.
Amnon teaches wherein the determining includes making the signal relay delay time shorter as the received signal strength is weaker. ([Col. 7, Ln. 51-56; Col. 9, Ln. 33-38] Fig. 3 shows the time delay circuit of relay control unit, where the length of time or delay depends largely upon the input signal. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Thus, the signal relay delay time is accordance with the received signal strength and time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon and Wei as applied to claim 6 above and further in view of Toyama.
Regarding Claim 9, the combination of Wu, Amnon and Wei does not disclose adding a delay time based on a random number to the signal relay delay time.
Toyama teaches adding a delay time based on a random number to the signal relay delay time. ([Para. 0022-0023, 0028] Fig. 3 shows the relay 102 includes a random-number generator 107. The transmission delay time is based on a generated random number generated by the random-number generator 107 into a transmission delay time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon, Wei and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon and Wei as applied to claim 6 above and further in view of Jonsson.
Regarding Claim 10, the combination of Wu, Amnon and Wei does not disclose wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal.
Jonsson teaches wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal. ([0014, 0017, 0038, 0043, 0107] describes wireless devices such as base stations, UEs as relay stations [0051-0052] that discard the redundant message receive from other node before it is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon, Wei and Jonsson to implement relay communication to discard the redundant message to improve the buffer handling.

11.	Claims 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon, and in view of Ham et al., (KR101335803B1) hereinafter Ham and Wei.

Regarding Claim 11, Wu teaches A communication system comprising: a transmission node that transmits a signal; a plurality of relay nodes that relay the signal to another node; and a receiving node as a destination of the signal ([Para. 0022-0025] Fig. 1 shows sensor node 12 transmits data packets to the plurality of relay nodes 14 The relay node relay the incoming data packets to the base station 18 and the remote monitoring center receiving the data packet as a destination of the data packet),
Wu does not disclose wherein the plurality of relay nodes determines a signal relay delay time according to i) a received signal strength when the signal is received and ii) a degree of correlation between the received signal and a predetermined signal pattern, and transmits the signal to another node after the signal relay delay time has elapsed from the signal is received.
Amnon teaches wherein the plurality of relay nodes determines a signal relay delay time according to i) a received signal strength when the signal is received ([Col. 9, Ln. 33-38] Thus, “The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 
The combination of Wu and Amnon does not disclose ii) a degree of correlation between the received signal and a predetermined signal pattern, and transmits the signal to another node after the signal relay delay time has elapsed from the signal is received. 
Ham teaches wherein the plurality of relay nodes determines a signal relay delay time according to ii) a degree of correlation between the received signal and a predetermined signal pattern (i.e., distance) ([Pg. 8, Para 5-8] describes the relay nodes 3-2-1 and 302-2 receiving the message from the source node and use the distance information to determine the delay value. Where the delay value of the relay nodes is determined based on the determined distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Ham to implement relay communication according to the delay time to avoid collision. 
The combination of Wu, Amnon and Ham does not disclose transmits the signal to another node after the signal relay delay time has elapsed from the signal is received.
Wei teaches transmits the signal to another node after the signal relay delay time has elapsed from the signal is received ([Para. 0049] Fig. 5, The relay device 305 receives down-link data from eNB 301 and determines whether it should transmit the data from the data buffer 430 to the remote UE 311, according to predetermined conditions including a whether a time has elapsed since data has been received within the data buffer. The relay waiting for this predetermined time and transmit downlink data to the UE 311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon, Ham and Wei to implement relay to improve the ratio of successful transmissions between a terminal and a base station.  

Regarding Claim 13, the combination of Wu, Amnon, Ham and Wei, specifically Wu teaches wherein the received signal strength is obtained by measuring the signal when the plurality of relay nodes receives the signal. ([Para. 0025] the relay nodes 14 receive the incoming data packets from sensor node and evaluates the RSSI of the incoming data packets from the sensor node).

Regarding Claim 19, Wu does not disclose wherein the plurality of relay nodes makes the signal relay delay time shorter as the received signal strength is weaker.
Amnon teaches wherein the plurality of relay nodes makes the signal relay delay time shorter as the received signal strength is weaker ([Col. 1, Ln. 44-45; Col. 7, Ln. 51-56; Col. 9, Ln. 33-38] describes a plurality of fixed relay stations providing suitable communication between the mobile stations along the entire length of turnpike. Fig. 3 shows the time delay circuit of relay control unit, where the length of time or delay depends largely upon the input signal. The time delay elapsing before the relay 178 is actuated depends upon the strength of the incoming signal. The lower the level to which the input signal drops, the shorter will be the time delay.” Therefore, signal relay delay time is accordance with the received signal strength and time delay circuit which may be employed with the relay control unit makes the signal relay delay time shorter as the received signal strength is weaker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Amnon to implement relay communication according to the signal strength to improve communication system without the necessity of costly antenna. 

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon, Ham and Wei as applied to claim 11 above and further in view of Toyama.
Regarding Claim 14, the combination of Wu, Amnon, Ham and Wei does not disclose a random number generator, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit.
Toyama teaches a random number generator, wherein the signal relay delay time is added by a delay time based on a random number output from the random number generation unit ([Para. 0022-0023, 0028] Fig. 3 shows the relay 102 includes a random-number generator 107. The transmission delay time is based on a generated random number generated by the random-number generator 107 into a transmission delay time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon, Ham, Wei and Toyama to implement relay communication to reduce the transmission delay and loss of communication packet. 

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon, Ham and Wei as applied to claim 11 above and further in view of Jonsson.

Regarding Claim 15, the combination of Wu, Amnon, Ham and Wei does not disclose wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal.
Jonsson teaches wherein the signal is discarded if a same signal as the signal is received from another node before receiving the signal. ([0014, 0017, 0038, 0043, 0107] describes wireless devices such as base stations, UEs as relay stations [0051-0052] that discard the redundant message receive from other node before it is transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon, Ham, Wei and Jonsson to implement relay communication to discard the redundant message to improve the buffer handling.

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amnon, as applied to claim 1 above and further in view of Ham. 
Regarding Claim 17, the combination of Wu and Amnon, specifically Wu teaches wherein the received signal evaluation unit determines a distance between the relay node and the first node based on the received signal strength, the determined degree of correlation, or both ([Para. 0025] The relay node determines the relationship between RSSI value and the distance between the sensor node and the relay node based on a threshold. For example, the relay node realizes that the RSSI values decrease or exceed to a threshold that determines the distance between the sensor node and the relay node (correlation between the received signal and the predetermined distance).
The combination of Wu and Amnon does not disclose wherein the signal relay control unit that determines the signal relay delay time based on the determined distance.
Ham teaches wherein the signal relay control unit that determines the signal relay delay time based on the determined distance ([Pg. 8, Para 5-8] describes the delay value of the relay node 302-1 is determined based on the determined distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu, Amnon and Ham to implement relay communication according to the delay time to avoid collision. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080069118, Monier et al. discloses Broadcast Acknowledgement In A Network.
US  20130007623, Watanabe et al. discloses Display Generating Device, Display Generating Method, Program, And Wireless Communication System.
US 20130288592, Ben-Tolila et al. discloses radio repeater system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413